Citation Nr: 1437518	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-34 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for nephrolithiasis and hypercalcinuria.

2.  Entitlement to a rating in excess of 20 percent for a right knee disability, to include the propriety of a reduction to 10 percent effective April 1, 2010.

3.  Entitlement to a rating in excess of 10 percent for a low back disability.

4.  Entitlement to a compensable rating for left ear hearing loss.

5.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to October 1995.

This case comes to the Board of Veterans' Appeals (Board) from April 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

On his September 2008 claim for increased ratings, the Veteran indicated he was unable to work consistently due to his service-connected disabilities.  In February 2010, he submitted a letter of resignation from a part-time job as a teacher citing back and knee pain.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised and is part of this appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this decision, the Board restores a 20 percent rating for a right knee disability.  The remaining issues are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The January 2010 rating decision and July 2010 statement of the case show that the RO did not properly apply the provisions of 38 C.F.R. § 3.344, regarding rating reductions.  


CONCLUSION OF LAW

The reduction in rating of the right knee disability to 10 percent effective April 1, 2010, was not proper and is void; therefore the 20 percent rating is restored.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  

Procedurally, where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e) (2013). 

In cases where a rating has been in effect for five years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for five years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344(a) (2013).   The five year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b) (2013).  

The above requirements do not apply to ratings that have not continued for long periods of five years or more at the same level or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2013).  

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

The Veteran's right knee disability was properly reduced pursuant to the requirements of 38 C.F.R. § 3.105(e).  The RO prepared a rating decision proposing the reduction in April 2009 setting forth the rationale of the proposed reduction.  The RO then issued a rating decision in March 2010 reducing the rating.  Thus, the Veteran received proper notice and the benefit of other measures under 38 C.F.R. § 3.105(e).

In the March 2010 rating decision, the RO reduced the rating of the right knee disability from 20 percent to 10 percent effective April 1, 2010.   The 20 percent rating had been assigned by the RO in a December 1996 rating decision and was effective from October 2, 1995.  Thus, the rating had been in effect for more than five years, and the provisions of 38 C.F.R. §§ 3.344 apply.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  However, care must be taken to ensure that a change in an examiner's evaluation demonstrates an actual change in the condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  

The Veteran's right knee disability has been rated under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2013).  Under that diagnostic code, slight impairment of the knee with recurrent subluxation or lateral instability warrants a 10 percent rating and moderate impairment with recurrent subluxation or lateral instability warrants a 20 percent rating.  The terms slight and moderate are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2013).

The RO reduced the rating of the Veteran's right knee disability based in large part on a November 2008 VA examination that found no instability of the knee.  The 20 percent rating for the right knee disability had been in effect for more than five years and thus the provisions of 38 C.F.R. §§ 3.344 apply.  However, the April 2009 rating decision and July 2010 statement of the case show that the RO did not properly apply the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.  The RO did not address whether an improvement in disability actually occurred, or whether any improvement demonstrated an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.1, 4.2, 4.13 (2013); Brown v. Brown, 5 Vet. App. 413 (1993); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The RO also based the reduction on only one examination even though the disorder may be subject to periodic or episodic improvement.  Furthermore, the examination was conducted almost one and a half years prior to the effective date of the reduction.

The Board emphasizes that failure to properly apply the provisions of 38 C.F.R. § 3.344 renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  Greyzck v. West, 12 Vet. App. 288 (1999); Hayes v. Brown, 9 Vet. App. 67 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Accordingly, the reduction in rating of the right knee disability from 20 percent to 10 percent was not proper and is void ab initio.  Thus, the 20 percent rating under Diagnostic Code 5257 must be restored effective April 1, 2010.  Because the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.


ORDER

As the reduction in rating of a right knee disability from 20 percent to 10 percent was not proper, restoration of the 20 percent rating effective April 1, 2010, is granted.
REMAND

With respect to the increased rating claims, the Veteran was last examined by VA for nephrolithiasis and hypercalcinuria, low back disability, and right knee disability in November 2008, over five and a half years ago.  He was last examined by VA for his left ear hearing loss in December 2008, also over five and a half years ago.  Thus, his most recent examinations are stale.  His disabilities may have worsened since the dates of the last examinations.  To properly adjudicate the increased rating claims, current examinations should be scheduled.  

Prior to the examinations, the AOJ should obtain any outstanding medical records.  The record contains private treatment notes through July 2010.  Thus, the AOJ should attempt to obtain any treatment notes since that time.

As the remand of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Request information and releases from the Veteran and attempt to obtain any private treatment notes since July 2010.  

2.  Then, schedule the Veteran for an examination to determine the severity of left ear hearing loss.  The examiner should review the claims file and note that review in the report.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should discuss how the Veteran's left ear hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  A rationale for all opinions should be provided.

3.  Schedule the Veteran for an examination to determine the severity of nephrolithiasis and hypercalcinuria.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed.  All pertinent pathology associated with nephrolithiasis and hypercalcinuria should be noted.  The examiner should discuss how the Veteran's nephrolithiasis and hypercalcinuria impact his activities of daily living, including his ability to obtain and maintain employment.  A rationale for all opinions should be provided.

4.  Schedule the Veteran for an examination to determine the severity of low back and right knee disabilities.  The examiner should review the claims file and note that review in the report.  All indicated tests and studies should be performed, to include range of motion studies.  The examiner should state whether there is any additional loss of motion during flare-ups or due to fatigability, incoordination, painful motion, excess motion, weakened motion, or other factors.  All pertinent pathology associated with the low back and right knee disabilities should be noted.  If any knee instability is found, the examiner should indicate whether it is slight, moderate, or severe.  The examiner should discuss how the Veteran's low back and right knee disabilities impact his activities of daily living, including his ability to obtain and maintain employment.  A rationale for all opinions should be provided.  The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (nephrolithiasis with hypercalcinuria, lumbar spine disability, left knee disability, right knee disability, and left ear hearing loss) make him unable to secure or follow a substantially gainful occupation.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to service-connected disabilities.

5.  Then, readjudicate the claims, including adjudication of the claim for TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


